
Exhibit 10.62

 
Logo [image1.jpg]

 


CONFORMED COPY


Dated 31 March 2008








MICRON TECHNOLOGY, INC.
as Guarantor


and


ABN AMRO BANK N.V., SINGAPORE BRANCH
acting as Security Trustee








GUARANTEE


 


ALLEN & GLEDHILL LLP
ONE MARINA BOULEVARD #28-00
SINGAPORE 018989



 
 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
 
 Contents 
 
  Page
1.
 
Interpretation

1
2.
 
Guarantee and Indemnity
 
3
3.
 
Representations and Warranties
 
6
4.
 
Information Undertakings
 
9
5.
 
General Undertakings

10
6.
 
Interest
 
11
7.
 
Tax Gross-up and Indemnities

12
8.
 
Tax Receipts

13
9.
 
Payments
 
14
10.
 
Indemnities

15
11.
 
Set-Off
 
16
12.
 
Expenses And Stamp Duty

16
13.
 
Evidence

17
14.
 
Transfer

17
15.
 
Remedies and Waivers, Partial Invalidity

19
16.
 
Amendments and Waivers

19
17.
 
Notices

19
18.
 
Nature of Obligations

20
19.
 
Counterparts
 
20
20.
 
Governing Law

20
21.
 
Jurisdiction

20

 

 
 


  - i -
 

--------------------------------------------------------------------------------

 

This Deed is issued on 31 March 2008 by:
 
 
(1)
MICRON TECHNOLOGY, INC., a corporation established under the laws of the State
of Delaware, U.S.A (the “Guarantor”); in favour of

 
 
(2)
ABN AMRO BANK N.V., SINGAPORE BRANCH, as security trustee for and on behalf of
the Beneficiaries (“Security Trustee”).

 
 
Whereas:
 
(A)
By a US$600,000,000 facility agreement (the Facility Agreement”) dated 31 March
2008 and made between (1) TECH Semiconductor Singapore Pte. Ltd., as borrower,
(2) ABN AMRO Bank N.V., Citibank, N.A., Singapore Branch, Citigroup Global
Markets Singapore Pte Ltd, DBS Bank Ltd and Oversea-Chinese Banking Corporation
Limited, as original mandated lead arrangers, (3) Citicorp Investment Bank
(Singapore) Limited (the “Facility Agent”), as facility agent, (4) the Security
Trustee, as security trustee and (5) the financial institutions listed in
Schedule 1 thereto (the “Banks”), as lenders, the Banks agreed to provide the
Facility, as described therein, to refinance any outstanding amounts due to the
Existing Lenders (as defined therein) under the Existing Credit Agreement (as
defined therein) and/or (at any time after all outstanding amounts owing under
the Existing Credit Agreement have been discharged) to finance capital
expenditure and/or general working capital.

 
(B)
The Security Trustee has been authorised by the Beneficiaries to execute this
Deed pursuant to the terms of the Trust Deed (as defined in the Facility
Agreement) of even date herewith.

 
(C)
It is a condition to the availability of the Facility under the Facility
Agreement that the Guarantor enters into this Deed.

 
(B)
The Guarantor has (after giving due consideration to the terms and conditions of
the Finance Documents (as defined below) and satisfying itself that there are
reasonable grounds for believing that the execution by it of this Deed will
benefit it) decided in good faith and for the purposes of its business to issue
this Deed.

 
It is agreed as follows:
 
1.  
Interpretation

 
1.1  
Words and expressions defined in the Facility Agreement shall, save as otherwise
defined herein or unless the context otherwise requires, bear the same meaning
in this Deed.

 
1.2  
In this Deed:

 
“Beneficiaries” means the Facility Agent, the Banks and the Security Trustee and
each party which executes an Accession Undertaking as a Bank pursuant to the
terms of the Trust Deed, and “Beneficiary” shall mean any of them.
 
“Material Adverse Effect” means (a) an effect on the business, operations,
property, condition (financial or otherwise) or prospects of the Guarantor which
would reasonably be expected to have a material adverse effect on the ability of
the Guarantor to perform its payment obligations under the Finance Documents to
which it is party or (b) a material adverse effect on the validity or
enforceability of the Finance Documents or the rights or remedies of any Finance
Party under the Finance Documents.
 
- 1 -

--------------------------------------------------------------------------------


“Micron Proportion” means:
 
(a)           at any time prior to 11 April 2010, 72.65 per cent.; and
 
(b)           at all times thereafter, 100 per cent.
 
“Non-extension Event” means any of the parties to the Shareholders’ Agreement
has given (in accordance with Clause 26.5 of the Shareholders’ Agreement) any
notice under Clause 14 of the Shareholders’ Agreement (as such Clause may be
renumbered) or under any other analogous provisions of the Shareholder's
Agreement, for the non-extension of the Term (as defined in the Shareholders’
Agreement).
 
“Secured Obligations” means all present and future, actual or contingent
obligations of the Borrower owed or owing at any time to the Beneficiaries (or
any of them) under or pursuant to the Finance Documents.
 
“U.S.A.” or “U.S.” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.
 
1.3  
Save where the contrary is indicated, any reference in this Deed to:

 
1.3.1  
“continuing”, in relation to a Non-extension Event, shall be construed such that
where any notice is given (in accordance with Clause 26.5 of the Shareholders’
Agreement) by any party to the Shareholders’ Agreement resulting in that
Non-extension Event, the Non-extension Event shall be deemed as continuing
unless (i) such notice has been nullified and the Term (as defined in the
Shareholders’ Agreement) has been extended to a date falling no earlier than 25
November 2013 or (ii) the Shareholders’ Agreement has been terminated in
circumstances where the Guarantor has acquired all the shares in the Borrower;

 
1.3.2  
this Deed or any other agreement or document shall be construed as a reference
to this Deed or, as the case may be, such other agreement or document as the
same may have been or may from time to time be amended, varied, novated or
supplemented and shall include any document which is supplemental to, is
expressed to be collateral with or is entered into pursuant to or in accordance
with the terms of this Deed or, as the case may be, such other agreement or
document;

 
1.3.3  
a statute shall be construed as a reference to such statute as the same may have
been, or may from time to time be, amended or re-enacted;

 
1.3.4  
a time of day shall, unless otherwise specified, be construed as a reference to
Singapore time;

 
1.3.5  
a “Clause” or a “Schedule” is a reference to a clause hereof or schedule hereto;
and

 
1.3.6  
the singular shall include the plural and vice versa and reference to one gender
shall include all genders.

 
1.4  
Clause and Schedule headings are for ease of reference only.

 
1.5  
Any reference in this Deed to the Borrower, the Guarantor, the Facility Agent,
the Security Trustee or any Beneficiary shall be construed so as to include its
respective successors and permitted Transferees and assigns in accordance with
their respective interests.

 
- 2 -

--------------------------------------------------------------------------------


1.6  
A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore (the “Contracts (Rights
of Third Parties) Act”) to enforce or enjoy the benefit of any term of this
Deed. For the avoidance of doubt, nothing in this Clause 1.6 shall affect any
right or remedy of a Beneficiary or a third party that exists or is available
(including, without limitation, rights of subrogation) apart from the Contracts
(Rights of Third Parties) Act.

 
 
2.  
Guarantee and Indemnity

 
2.1  
Guarantee and Indemnity

 
The Guarantor irrevocably and unconditionally:
 
2.1.1  
guarantees as primary obligor and not merely as surety to the Security Trustee,
as security trustee for the benefit of the Beneficiaries, the punctual
performance by the Borrower of all the Borrower's obligations under the Finance
Documents to which the Borrower is a party;

 
2.1.2  
undertakes with the Security Trustee, as security trustee for the benefit of the
Beneficiaries, that whenever the Borrower does not pay any amount when due under
or in connection with any Finance Document to which the Borrower is a party, the
Guarantor shall immediately on demand by the Security Trustee pay that amount;
and

 
2.1.3  
agrees with the Security Trustee, as security trustee for the benefit of the
Beneficiaries, that if, for any reason, any amount claimed by the Security
Trustee, as security trustee for the benefit of the Beneficiaries, under this
Clause 2.1 is not recoverable on the basis of a guarantee, it will be liable to
indemnify the Security Trustee, as security trustee for the benefit of the
Beneficiaries, against any cost, loss or liability it incurs as a result of the
Borrower not paying any amount when due under or in connection with any Finance
Document to which the Borrower is a party. The amount payable by the Guarantor
under this indemnity will, subject to Clause 2.3 (Limitation of Liability), not
exceed the amount it would have had to pay under this Clause 2.1 if the amount
claimed had been recoverable on the basis of a guarantee and shall be paid
immediately on demand.

 
2.2  
Continuing Guarantee

 
This Deed is a continuing guarantee and, subject to Clause 2.3 (Limitation of
Liability), will extend to the ultimate balance of sums payable by the Borrower
under the Finance Documents to which it is a party, regardless of any
intermediate payment or discharge in whole or in part or any increase of the
Commitments, and this guarantee constitutes a guarantee of payment and not of
collection.
 
2.3  
Limitation of Liability

 
Notwithstanding any provision to the contrary in this Deed:
 
2.3.1  
the maximum liability of the Guarantor at any time under this Clause 2 shall not
exceed the Micron Proportion of the amount of Secured Obligations at that time;
and

 
- 3 -

--------------------------------------------------------------------------------


2.3.2  
the Security Trustee can only make a claim or demand under this Deed if a
Non-extension Event is continuing.

 
2.4  
Release of Guarantee

 
If:
 
2.4.1  
on 11 October 2009, no Non-extension Event has occurred;

 
2.4.2  
at any time on or prior to 11 October 2009, a Non-extension Event is not capable
of occurring; or

 
2.4.3  
on 11 October 2009, a Non-extension Event has occurred, at such point in time
that Non-extension Event is no longer continuing,

 
the Security Trustee shall at the cost and request of the Guarantor, discharge
and release the Guarantor from its obligations under this Deed (without
prejudice to accrued obligations) provided that on or prior to such release and
discharge by the Security Trustee, each of the Micron Security Documents and the
Encumbrance created pursuant thereto has been released and discharged to the
satisfaction of the Security Trustee.
 
2.5  
Reinstatement

 
2.5.1  
If as a result of insolvency or any similar event:

 

 
(i)  
any payment by the Borrower is avoided, reduced or must be restored; or

 

 
(ii)  
any discharge or arrangement (whether in respect of the obligations of the
Borrower or any security for those obligations or otherwise) is made in whole or
in part on the basis of any payment, security or other thing which is avoided,
reduced or must be restored:

 
 
(A)
the liability of the Guarantor shall continue or be reinstated as if the
payment, discharge or arrangement had not occurred; and

 
 
(B)
the Security Trustee shall be entitled to recover the value or amount of that
payment or security from the Guarantor as if the payment, discharge or
arrangement had not occurred.

 
2.5.2  
For the avoidance of doubt, Clause 2.5.1 shall cease to apply after this Deed
has been discharged and released in accordance with Clause 2.4 (Release of
Guarantee).

 
2.6  
Waiver of Defences

 
The obligations of the Guarantor under this Deed will not be affected by an act,
omission, matter or thing which, but for this Clause 2.6, would reduce, release
or prejudice any of its obligations under this Deed (without limitation and
whether or not known to it or any Beneficiary) including:
 
2.6.1  
any time, waiver or consent granted to, or composition with the Borrower, any
Obligor or any other person;

 
2.6.2  
the release of the Borrower, any Obligor or any other person under the terms of
any composition or arrangement with any creditor of the Borrower, any Obligor or
any other person;

 
- 4 -

--------------------------------------------------------------------------------


2.6.3  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, the Borrower, any Obligor or any other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 
2.6.4  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower, any Obligor or
any other person or the death, mental incapacity, insolvency or bankruptcy of
the Borrower, any Obligor or any other person;

 
2.6.5  
any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature) or replacement of a Finance Document or any other document or security
including without limitation any change in the purpose of, any extension of or
any increase in any facility or the addition of any new facility under any
Finance Document or other document or security;

 
2.6.6  
any unenforceability, illegality or invalidity of any obligation of the
Borrower, any Obligor or any other person under any Finance Document or any
other document or security;

 
2.6.7  
any insolvency or similar proceedings;

 
2.6.8  
this Deed or any other Finance Document not being executed by or binding against
the Borrower, any Obligor or any other person.

 
2.6.9  
claims or set-off rights that the Guarantor may have;

 
2.6.10  
any law, regulation, decree or order of any jurisdiction or any event affecting
any term of a guaranteed obligation; or

 
2.6.11  
any other circumstance that might constitute a defence of the Borrower or the
Guarantor.

 
2.7  
Immediate Recourse

 
The Guarantor waives any right it may have of first requiring the Security
Trustee or any Finance Party (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before the Security Trustee may claim from the Guarantor under this Deed. This
waiver applies irrespective of any law or any provision of a Finance Document to
the contrary.
 
2.8  
Appropriations

 
Until all amounts which may be or become payable by the Borrower under or in
connection with the Finance Documents have been irrevocably paid in full, the
Security Trustee and each other Finance Party (or any trustee or agent on its
behalf) may:
 
2.8.1  
refrain from applying or enforcing any other moneys, security or rights held or
received by the Security Trustee or that Finance Party (or any trustee or agent
on its behalf) in respect of those amounts, or apply and enforce the same in
such manner and order as it sees fit (whether against those amounts or
otherwise) and the Guarantor shall not be entitled to the benefit of the same;
and

 
- 5 -

--------------------------------------------------------------------------------


2.8.2  
hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of its liability under this Deed.

 
2.9  
Deferral of Rights

 
Until all amounts which may be or become payable by the Borrower under or in
connection with the Finance Documents to which it is party have been irrevocably
paid in full and unless the Security Trustee otherwise directs, the Guarantor
will not exercise any rights which it may have by reason of performance by it of
its obligations under this Deed:
 
2.9.1  
to be indemnified by the Borrower or any other Obligor;

 
2.9.2  
to claim any contribution from any other guarantor of the Borrower or  any other
Obligor under the Finance Documents; and/or

 
2.9.3  
to claim, rank, pursue or vote as creditor of the Borrower or its assets in
competition with any Beneficiary or the Security Trustee or any other trustee or
agent on its behalf; and/or

 
2.9.4  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Beneficiaries under the Finance Documents or of
any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by the Beneficiaries.

 
2.10  
Additional Security

 
The guarantee created under this Deed is in addition to and is not in any way
prejudiced by any other guarantee or security now or subsequently held by any
Beneficiary (or any trustee or agent on its behalf).
 
2.11  
Acknowledgement

 
The Guarantor acknowledges that it will receive valuable direct or indirect
benefits as a result of the transactions financed by or under the Finance
Documents.
 
 
3.  
Representations and Warranties

 
The Guarantor makes the representations and warranties set out in this Clause 3
to the Security Trustee, as security trustee for the benefit of the
Beneficiaries, on the date of this Deed.
 
3.1  
Status

 
It is a company duly incorporated and existing in good standing under the laws
of the State of Delaware.
 
3.2  
Power and Authority

 
It has the corporate power to enter into, perform and deliver, and has taken all
necessary corporate action to authorise its entry into, performance and delivery
of this Deed and the transactions contemplated by the Finance Documents to which
it is a party.
 
3.3  
Binding Obligations

 
- 6 -

--------------------------------------------------------------------------------


Subject to the qualifications set out in the legal opinion of the Singapore
counsel to the Finance Parties and the U.S. counsel to the Guarantor provided
pursuant to Clause 2.3 (Conditions Precedent) of the Facility Agreement, the
obligations expressed to be assumed by it under the Finance Documents to which
it is a party are legal, valid, binding and enforceable against it.
 
3.4  
Execution of this Deed

 
Its execution of the Finance Documents to which it is a party and the exercise
of its rights and performance of its obligations under the Finance Documents to
which it is a party do not:
 
3.4.1  
conflict with any material agreement, mortgage, bond or other instrument or
treaty to which it is a party or which is binding upon it or any of its assets
to an extent or in a manner which could reasonably be expected to have a
Material Adverse Effect;

 
3.4.2  
conflict with its constitutional documents; or

 
3.4.3  
conflict with any applicable law, regulation or official or judicial order which
is binding upon it, save for conflicts which would not have a Material Adverse
Effect.

 
3.5  
No Material Proceedings

 
No action or administrative proceeding of or before any court or judicial order
which would reasonably be expected to have a Material Adverse Effect has been
started, save as disclosed in the Guarantor’s publicly filed quarterly or annual
reports.
 
3.6  
Consents

 
All governmental licenses and consents currently required to enable it to carry
on its business remain in full force and effect except if the failure to obtain
or maintain the same would not reasonably be expected to have a Material Adverse
Effect.
 
3.7  
No Winding-up

 
It has not taken any corporate action nor (to the best of its knowledge and
belief) have any other steps been taken or legal proceedings been started or
threatened against it for its winding-up, dissolution, administration or
re-organisation or for the appointment of a receiver, administrator, judicial
manager, conservator, custodian, trustee or similar officer of it or of any or
all of its assets or revenues and no creditors' process described in Clause 19.9
(Execution or Distress) of the Facility Agreement (as if references thereto to
the Borrower were references to the Guarantor), has been taken or, to the
knowledge of the Guarantor, threatened in relation to the Guarantor, and none of
the circumstances described in Clause 19.7 (Insolvency and Rescheduling) of the
Facility Agreement (as if references thereto to the Borrower were references to
the Guarantor) applies to the Guarantor.
 
3.8  
No Material Defaults

 
It is not in breach of or in default under any agreement to which it is a party
or which is binding on it or any of its assets to an extent or in a manner which
would reasonably be expected to have a Material Adverse Effect.
 
- 7 -

--------------------------------------------------------------------------------


3.9  
No Material Adverse Change

 
Save as previously disclosed to the Security Trustee and the Banks prior to the
date hereof, since 7 January 2008 (being the date of the most recent filing of
the Guarantor’s quarterly report on Form 10-Q)), there has been no material
adverse change in the business or financial condition of the Guarantor.
 
3.10  
Validity and Admissibility in Evidence

 
Subject to Clause 3.12 (Filing and Stamp Taxes) and to the qualifications set
out in the legal opinion of Singapore counsel to the Finance Parties and the
legal opinion of U.S. counsel to the Guarantor to be provided pursuant to Clause
2.3 (Conditions Precedent) of the Facility Agreement, all acts, conditions and
things required to be done, fulfilled and performed by any person (other than
the Beneficiaries) in order (a) to enable it lawfully to enter into, exercise
its rights under and perform and comply with the obligations expressed to be
assumed by it in the Finance Documents to which it is a party, (b) to ensure
that the obligations expressed to be assumed by it in the Finance Documents to
which it is a party are legal, valid, binding and enforceable and (c) to make
the Finance Documents to which it is a party admissible in evidence in Singapore
and its jurisdiction of incorporation have been done, fulfilled and performed.
 
3.11  
Claims at least Pari Passu

 
Under the laws of its jurisdiction of incorporation in force at the date hereof,
the claims of the Beneficiaries against it under the Finance Documents to which
it is a party will rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors outstanding at any time save for:
 
3.11.1  
indebtedness arising out of the normal course of trading which is subject to
rights of set-off which arise in each case by operation of law; and

 
3.11.2  
indebtedness preferred solely by laws of general application.

 
3.12  
Filing and Stamp Taxes

 
Under the laws of its jurisdiction of incorporation in force at the date hereof,
it is not necessary that the Finance Documents to which it is a party be filed,
recorded or enrolled with any court or other authority in such jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to the
Finance Documents.
 
3.13  
No Immunity

 
In any proceedings taken in its jurisdiction of incorporation in relation to any
of the Finance Documents to which it is party, it will not be entitled to claim
for itself or any of its assets immunity from suit, execution, attachment or
other legal process.
 
- 8 -

--------------------------------------------------------------------------------


3.14  
Private and Commercial Acts

 
Its execution of each of the Finance Documents to which it is a party
constitutes, and its exercise of its rights and performance of its obligations
thereunder will constitute private and commercial acts done and performed for
private and commercial purposes.
 
3.15  
Ownership of the Borrower

 
It directly or indirectly owns not less than 51 per cent. of the issued capital
of the Borrower.
 
3.16  
Payments of Taxes

 
All tax returns and reports of the Guarantor required to be filed by it have
been duly filed and all taxes, assessments, fees, central provident fund
contributions and other governmental charges upon it and its properties, assets
and income which are shown on such returns as due and payable have been paid
when due and payable (all grace periods as permitted by the relevant authorities
having been taken into account) except where non-filing or non-payment could not
reasonably be expected to have a Material Adverse Effect or is due to a bona
fide dispute which is contested in good faith and in respect of which
appropriate reserves have been made.
 
3.17  
Governing Law and Enforcement

 
Subject to any general principals of law limiting the obligations of the
Guarantor which are specifically referred to in any legal opinion delivered
pursuant to Clause 2.3 (Conditions Precedent) of the Facility Agreement:
 
3.17.1  
the choice of Singapore law as the governing law of this Deed will be recognised
and enforced in its jurisdiction of incorporation; and

 
3.17.2  
any judgment obtained in Singapore in relation to this Deed will be recognised
and enforced in its jurisdiction of incorporation.

 
3.18  
Repetition

 
Each of the representations and warranties in Clauses 3.1 (Status) to 3.6
(Consents) of this Deed shall be deemed to be repeated by the Guarantor by
reference to the facts and circumstances then existing on each day on which any
amount is outstanding under the Finance Documents or any Commitment is in force.
 
4.  
Information Undertakings

 
Subject to Clause 2.3 (Limitation of liability) and Clause 2.4 (Release of
Guarantee), the undertakings in this Clause 4 remain in force from the date of
this Deed for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
4.1  
Non-extension Event

 
4.1.1  
The Guarantor shall notify the Security Trustee of the occurrence of a
Non-extension Event no later than two Business Days of becoming aware of its
occurrence and furnish the Security Trustee with such information about the
circumstances of any Non-extension Event as the Security Trustee may from time
to time reasonably require.

 
- 9 -

--------------------------------------------------------------------------------


4.1.2  
The Guarantor shall notify the Security Agent of any Non-extension Event that
ceases to be continuing.

 
4.2  
Other information

 
The Guarantor shall from time to time on the request of the Security Trustee
furnish the Security Trustee with such information about its business and
financial condition as the Security Trustee may reasonably require.
 
 
5.  
General Undertakings

 
Subject to Clause 2.3 (Limitation of liability) and Clause 2.4 (Release of
Guarantee), the undertakings in this Clause 5 remain in force from the date of
this Deed for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
5.1  
Maintenance of Legal Validity

 
The Guarantor shall obtain, comply with the terms of and do all that is
necessary to maintain in full force and effect all authorisations, approvals,
licences and consents required in or by the laws of Singapore and the
jurisdiction of its incorporation to enable it lawfully to enter into and
perform its obligations under the Finance Documents to which it is party and to
ensure the legality, validity, enforceability (subject to the qualifications set
out in the legal opinion of the Singapore counsel to the Finance Parties and
U.S. counsel to the Guarantor provided pursuant to Clause 2.3 (Conditions
Precedent) of the Facility Agreement) or admissibility in evidence in Singapore
of the Finance Documents to which it is party other than authorisations,
licences, approvals and consents, in relation to which the failure to comply
with or obtain the same would not reasonably be expected to have a Material
Adverse Effect.
 
5.2  
Notification of Events of Default

 
The Guarantor shall promptly inform the Security Trustee of the occurrence of
any Event of Default or Potential Event of Default relating to it and, upon
receipt of a written request to that effect from the Security Trustee, confirm
to the Security Trustee that, save as previously notified to the Security
Trustee or as notified in such confirmation, no such Event of Default or
Potential Event of Default has occurred.
 
5.3  
Claims Pari Passu

 
The Guarantor shall ensure that at all times the claims of the Beneficiaries
against it under the Finance Documents rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors save for:
 
5.3.1  
indebtedness arising out of the normal course of trading which is subject to
rights of set-off which arise in each case by operation of law provided that
where the aggregate amount of any such rights is material it shall take all
reasonable steps to have the same discharged or released as soon as practicable
to such an extent as to render the same not material; and

 
5.3.2  
indebtedness preferred solely by laws of general application.

 
- 10 -

--------------------------------------------------------------------------------


5.4  
Merger

 
It shall not enter into any merger which would result in it not being the
surviving entity or which would reasonably be expected to have a Material
Adverse Effect, save for:
 
5.4.1  
any merger which has commenced as at the date of this Deed (and which has been
disclosed to the Security Trustee); and

 
5.4.2  
any merger whereby all the assets and obligations (including obligations under
this Deed) of the Guarantor immediately prior to such merger are transferred to
the surviving entity whose shares (or equivalent ownership interests) are owned
by the shareholders of the Guarantor immediately prior to such merger.

 
5.5  
Change of Business

 
It shall ensure that, unless it obtains the prior consent in writing from the
Security Trustee, no substantial change is made to the general nature of its
business of manufacturing semiconductor products, or the business of itself from
that carried on at the date of this Deed.
 
5.6  
Filings

 
The Guarantor will inform the Security Trustee of each filing of its quarterly
or annual reports made by it, within three Business Days of each such filing.
 
6.  
Interest

 
6.1  
Default Interest

 
If any sum due and payable by the Guarantor hereunder is not paid on the due
date therefor, or if any sum due and payable by the Guarantor under any judgment
of any court in connection herewith is not paid on the date of such judgment,
the period beginning on such due date or, as the case may be, the date of such
judgment and ending on the date upon which the obligation of the Guarantor to
pay such sum is discharged shall be divided into successive periods, each of
which (other than the first) shall start on the last day of the preceding such
period and the duration of each of which shall (except as otherwise provided in
this Clause 6) be selected by the Security Trustee and shall be of six months or
less.
 
6.2  
Default Interest

 
An Unpaid Sum shall bear interest during each Interest Period in respect thereof
at the rate per annum which is one point two five per cent. (1.25 per cent.) per
annum above the percentage rate which would apply if such Unpaid Sum had been an
Advance in the amount and currency of such Unpaid Sum and for the same Interest
Period.
 
6.3  
Payment of Default Interest

 
Any interest which shall have accrued under Clause 6.2 (Default Interest) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Guarantor on the last day of each Interest Period in respect thereof or on such
other dates as the Security Trustee may specify by notice to the Guarantor.
 
- 11 -

--------------------------------------------------------------------------------


 
7.  
Tax Gross-up and Indemnities

 
7.1  
Tax Gross-up

 
All payments to be made by the Guarantor to any Beneficiary under the Finance
Documents shall be made free and clear of and without deduction for or on
account of tax imposed in or required by its jurisdiction of incorporation
unless the Guarantor is required to make such a payment subject to the deduction
or withholding of such tax, in which case the sum payable by the Guarantor (in
respect of which such deduction or withholding is required to be made) shall be
increased to the extent necessary to ensure that such Beneficiary receives a sum
net of any deduction or withholding equal to the sum which it would have
received had no such deduction or withholding been made or required to be made.
 
7.2  
Tax Indemnity

 
Without prejudice to Clause 7.1 (Tax Gross-up), if any Beneficiary is required
to make any payment of or on account of tax on or in relation to any sum
received or receivable under the Finance Documents (including any sum deemed for
purposes of tax to be received or receivable by such Beneficiary whether or not
actually received or receivable) or if any liability in respect of any such
payment is asserted, imposed, levied or assessed against any Finance Party, the
Guarantor shall, within five Business Days of demand of the Security Trustee,
promptly indemnify the Beneficiary which suffers a loss or liability as a result
against such payment or liability, together with any interest, costs and
expenses payable or incurred in connection therewith, provided that this Clause
7.2 shall not apply to:
 
7.2.1  
any tax imposed on and calculated by reference to the net income actually
received or receivable by such Beneficiary (but, for the avoidance of doubt, not
including any sum deemed for purposes of tax to be received or receivable by
such Beneficiary but not actually receivable) by the jurisdiction in which such
Beneficiary is incorporated; or

 
7.2.2  
any tax imposed on and calculated by reference to the net income of the Facility
Office of such Beneficiary actually received or receivable by such Beneficiary
(but, for the avoidance of doubt, not including any sum deemed for purposes of
tax to be received or receivable by such Beneficiary but not actually
receivable) by the jurisdiction in which its Facility Office is located.

 
7.3  
Claims by Banks

 
A Bank intending to make a claim pursuant to Clause 7.2 (Tax Indemnity) shall
notify the Security Trustee of the event giving rise to the claim, whereupon the
Security Trustee shall notify the Guarantor thereof and if the Security Trustee
and/or the Guarantor, within five Business Days of their receipt of such
notification, notify such Bank requiring it to do so, such Bank shall provide a
certificate of a responsible officer to such effect together with either (a) a
legal opinion (which may be provided by its internal counsel) or (b) an opinion
of external auditors, supporting such claim (and the reasonable costs of
obtaining an opinion from any external counsel or auditors shall be paid by the
Guarantor on demand), whereupon the Security Trustee shall promptly provide the
Guarantor with a copy of such certificate and opinion, if required, provided
that nothing herein shall require such Bank to disclose any confidential
information relating to the organisation of its affairs.
 
- 12 -

--------------------------------------------------------------------------------


7.4  
GST

 
The Guarantor shall also pay to each relevant Beneficiary, within five Business
Days of demand, in addition to any amount payable by the Beneficiary to that
relevant Beneficiary under a Finance Document, any GST payable in respect of
that amount (and references in that Finance Document to that amount shall be
deemed to include any such GST payable in addition to it).
 
 
8.  
Tax Receipts

 
8.1  
Notification of Requirement to Deduct Tax

 
If, at any time, the Guarantor is required by law to make any deduction or
withholding from any sum payable by it under the Finance Documents (or if
thereafter there is any change in the rates at which or the manner in which such
deductions or withholdings are calculated), the Guarantor shall promptly notify
the Security Trustee. Similarly, a Bank shall notify the Security Trustee on
becoming so aware in respect of a payment payable to that Bank. If the Security
Trustee receives such notification from a Bank, it shall notify the Borrower.
 
8.2  
Evidence of Payment of Tax

 
If the Guarantor makes any payment under the Finance Documents in respect of
which it is required to make any deduction or withholding, it shall pay the full
amount required to be deducted or withheld to the relevant taxation or other
authority within the time allowed for such payment under applicable law and
shall deliver to the Security Trustee for each Bank, within 30 days after it has
made such payment to the applicable authority, an original receipt (or a
certified copy thereof) issued by such authority evidencing the payment to such
authority of all amounts so required to be deducted or withheld in respect of
that Bank’s share of such payment.
 
8.3  
Tax Credit Payment

 
If the Guarantor makes a payment under Clause 7 (Taxes) for the account of any
person and such person determines in its reasonable business judgment that it
has received or been granted a credit against or relief or remission for, or
repayment of, any tax paid or payable by it in respect of or calculated with
reference to such payment or the deduction or withholding giving rise thereto,
such person shall, to the extent that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, within
10 Business Days of such determination, pay to the Guarantor such amount as such
person shall, in its reasonable business judgment, have determined to be
attributable to such payment, deduction or withholding.  Any payment made by a
person under this Clause 8.3 shall be prima facie evidence of the amount due to
the Guarantor under this Clause 8.3 and, absent manifest error, shall be
accepted by the Guarantor in full and final settlement of its rights of
reimbursement under this Clause 8.3.  Nothing herein contained shall interfere
with the rights of a person to arrange its tax affairs in whatever manner it
thinks fit and, in particular, no person shall be under any obligation to claim
credit, relief, remission or repayment from or against its corporate profits or
similar tax liability in respect of the amount of such payment, deduction or
withholding in priority to any other claims, reliefs, remissions, credit or
deductions available to it, nor oblige any person to disclose any information
relating to its tax affairs or any computation in respect thereof.
 
- 13 -

--------------------------------------------------------------------------------


8.4  
Certification

 
Notwithstanding anything to the contrary, the Guarantor shall not be required
under Clause 7.1 (Tax Gross-up) to increase any sum payable by the Guarantor to
any Finance Party hereunder, or under Clause 7.2 (Tax Indemnity) to indemnify
any Beneficiary against such payments and liabilities as are referred to
therein, to the extent such person, any other person on such person's behalf or
the Security Trustee has failed to comply with any certification, identification
or other similar requirement under applicable law or regulation necessary to
establish entitlement to exemption from or reduction of any relevant deduction,
withholding, payment or liability.
 
8.5  
Tax Shelter

 
Notwithstanding any other provisions of this Deed, the Guarantor hereby agrees
that any Finance Party (and each employee, representative or other agent of any
Finance Party) may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided to any Finance Party relating to such U.S. tax treatment and U.S. tax
structure, other than any information for which non-disclosure is reasonably
necessary in order to comply with applicable securities law.
 
 
9.  
Payments

 
9.1  
Payments to the Security Trustee

 
On each date on which this Deed requires an amount to be paid by the Guarantor,
the Guarantor shall make the same available to the Security Trustee for value on
the due date at such time and in such funds and to such account with such bank
as the Security Trustee shall specify from time to time.
 
9.2  
No Set-off

 
All payments required to be made by the Guarantor hereunder shall be calculated
without reference to any set-off or counterclaim and shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.
 
9.3  
Order of Distribution

 
If the Security Trustee receives a payment that is insufficient to discharge all
the amounts then due and payable by the Guarantor under this Deed, the Security
Trustee shall apply that payment towards the obligations of the Guarantor under
this Deed in the following order:
 
9.3.1  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Facility Agent or the Security Trustee under this Deed;

 
9.3.2  
secondly, in or towards payment of any accrued interest due but unpaid under
this Deed; and

 
9.3.3  
thirdly, in or towards payment to the Facility Agent to be applied in the manner
and order set out in Clause 25.5 (Partial Payments) of the Facility Agreement.

 
- 14 -

--------------------------------------------------------------------------------


9.4  
Variation of Order of Distributions

 
The order of payments set out in Clause 9.3 (Order of Distribution) shall
override any appropriation made by the Guarantor but the order set out in
sub-clauses 9.3.2 and 9.3.3 of Clause 9.3 (Order of Distributions) may be varied
if agreed by all the Banks.
 
 
10.  
Indemnities

 
10.1  
Currency Indemnity

 
10.1.1  
If any sum due from the Guarantor under this Deed (a “Sum”), or any order,
judgment or award given or made in relation to a Sum, has to be converted from
the currency (the “First Currency”) in which that Sum is payable into another
currency (the “Second Currency”) for the purpose of:

 

 
(i)  
making or filing a claim or proof against the Guarantor; or

 

 
(ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
the Guarantor shall as an independent obligation, within three Business Days of
demand, indemnify each Beneficiary to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
10.1.2  
The Guarantor waives any right it may have in any jurisdiction to pay any amount
under this Deed in a currency or currency unit other than that in which it is
expressed to be payable.

 
10.2  
Other indemnities

 
10.2.1  
The Guarantor shall, within three Business Days of demand, indemnify the
Security Trustee and its Affiliates, officers and employees (to the extent not
caused by the Security Trustee or such Affiliate’s, officer’s or employee’s
gross negligence or wilful misconduct) against any cost, loss, expense or
liability incurred by it or them in the execution or performance of the terms
and conditions of this Deed and against all actions, proceedings, claims,
demands, costs, charges and expenses which may be incurred, sustained or arise
in respect of the non-performance or non-observance of any of the undertakings
and agreements of the Guarantor in this Deed.

 
10.2.2  
The Security Trustee may retain, out of any money in the Security Trustee’s
hands, all sums necessary to effect the indemnities contained in this Clause 10
and all sums payable by the Guarantor under this Clause shall form part of the
monies secured by this Deed.

 
10.3  
Indemnities Separate

 
Each indemnity in this Deed shall:
 
10.3.1  
constitute a separate and independent obligation from the other obligations in
any other Finance Document;

 
- 15 -

--------------------------------------------------------------------------------


10.3.2  
give rise to a separate and independent cause of action;

 
10.3.3  
apply irrespective of any indulgence granted by any Beneficiary;

 
10.3.4  
continue in full force and effect despite any judgement, order, claim or proof
for a liquidated amount in respect of any sum due under any Finance Document or
any other judgement or order; and

 
10.3.5  
apply whether or not any claim under it relates to any matter disclosed by the
Guarantor or otherwise known to any Beneficiary.

 
 
11.  
Set-Off

 
The Guarantor authorises each Bank to apply any credit balance to which the
Guarantor is entitled on any account of the Guarantor with such Bank in
satisfaction of any sum due and payable from the Guarantor to such Bank under
the Finance Documents but unpaid.  For this purpose, each Bank is authorised to
purchase with the moneys standing to the credit of any such account such other
currencies as may be necessary to effect such application.
 
 
12.  
Expenses And Stamp Duty

 
12.1  
Initial expenses

 
To the extent not paid by the Borrower, the Guarantor shall pay on demand, all
costs and expenses (including legal fees on a full indemnity basis and all Taxes
payable thereon) reasonably incurred by the Security Trustee in connection with
the preparation, negotiation, entry into of this Deed and/or any amendment of,
supplement to or waiver or consent in respect of this Deed.
 
12.2  
Amendment costs

 
If the Guarantor requests an amendment, waiver or consent in relation to this
Deed, to the extent not paid by the Borrower, the Guarantor shall, within five
Business Days of demand, reimburse the Security Trustee for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Security
Trustee in responding to, evaluating, negotiating or complying with that
request.
 
12.3  
Enforcement Expenses

 
To the extent not paid by the Borrower, the Guarantor shall pay on demand, all
costs and expenses (including legal fees on a full indemnity basis and all Taxes
payable thereon) incurred by any Beneficiary in the administration of, or by the
Security Trustee in protecting or enforcing (or attempting to protect or
enforce) any rights under this Deed (including any consideration by the Security
Trustee as to whether to realise or enforce the same, and/or any such amendment,
waiver or release).
 
12.4  
Stamp Duty

 
The Guarantor shall promptly, and in any event before any interest or penalty
becomes payable, pay any stamp, documentary, registration or similar Tax payable
in connection with the entry into, registration, performance, enforcement or
admissibility in evidence of this Deed and/or any such amendment, supplement or
waiver, and shall indemnify the Security Trustee
 
- 16 -

--------------------------------------------------------------------------------


against any liability with respect to or resulting from any delay in paying or
omission to pay any such Tax.
 
12.5  
Other Expenses

 
The Guarantor shall also, from time to time on demand of the Security Trustee,
reimburse it for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Security Trustee in responding to, evaluating,
negotiating or complying with any request for any amendment, supplement, waiver
or consent, or the protection or enforcement or attempted protection or
enforcement of any right under this Deed and/or any such amendment, supplement,
waiver or consent.
 
 
13.  
Evidence

 
13.1  
Prima Facie Evidence

 
In any legal action or proceeding arising out of or in connection with this
Deed, the entries made in the accounts maintained by each Beneficiary in
accordance with its usual practice shall, in the absence of manifest error, be
prima facie evidence of the existence and amounts of the specified obligations
of the Guarantor.
 
13.2  
Certificates of Banks

 
A certificate of a Bank as to (a) the amount by which a sum payable to it
hereunder is to be increased under Clause 7.1 (Tax Gross-up), (b) the amount for
the time being required to indemnify it against any such cost, payment or
liability as is mentioned in Clause 7.2 (Tax Indemnity), or (c) the amount of
any credit, relief, remission or repayment as is mentioned in Clause 8.3 (Tax
Credit Payment) shall, in the absence of manifest error, be prima facie evidence
of the existence and amounts of the specified obligations of the Guarantor.
 
 
14.  
Transfer

 
14.1  
Binding Agreement

 
This Deed shall be binding upon and enure to the benefit of each party hereto
and its or any subsequent successors.
 
14.2  
No Assignments by the Guarantor

 
The Guarantor shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations under this Deed.
 
14.3  
Security Trustee

 
14.3.1  
The Security Trustee shall have a full and unfettered right to assign or
transfer at its own cost and expense the whole or any part of the benefit of
and/or its obligations under this Deed to any other financial institution which
is to replace the Security Trustee pursuant to Clause 9 of the Trust Deed
provided that if such transfer or assignment would have the effect, with
reference to the facts and circumstances existing and known to the parties at
the time of such transfer or assignment, of imposing on the Guarantor any cost
or liability or contingent liability other than that which would otherwise be
payable or incurred by the Guarantor had no such transfer or assignment
occurred, then the Guarantor shall not be liable for such additional cost
 

 
- 17 -

--------------------------------------------------------------------------------


 
or liability, and any assignee or transferee shall be entitled to enforce and
proceed upon this Deed in the same manner as if named herein.

 
14.3.2  
In the event of the Security Trustee exercising its right of assignment or
transfer under Clause 14.3.1 above, it shall, within a reasonable period of so
doing, notify the Guarantor in writing.

 
14.4  
Disclosure of Information

 
Each Beneficiary shall treat and ensure that its respective officers, employees
and agents shall treat and hold as strictly confidential all information
disclosed in relation to the Finance Documents and the transactions contemplated
thereby and not disclose any, all, or part of such information to, or discuss
the same with, any third party, or make use of any, all or part of the
information for other purposes except that any Beneficiary may disclose to any
person:
 
14.4.1  
to whom such Beneficiary assigns or transfers (or may potentially assign or
transfer) all or any of its rights, benefits and obligations under the Finance
Documents;

 
14.4.2  
with whom such Beneficiary enters into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made by reference to, the Finance Documents, the Borrower or the
Guarantor;

 
14.4.3  
being an auditor employed in the normal course of its business;

 
14.4.4  
being its agent, contractor, third party service provider or professional
adviser;

 
14.4.5  
being a rating agency or insurer, insurance broker or direct or indirect
provider of credit protection;

 
14.4.6  
being its holding company, head office or regional office, any branch or
subsidiary; or

 
14.4.7  
to whom information may be required to be disclosed by any applicable law,

 
such information about the Borrower, the Guarantor and the Finance Documents as
such Beneficiary shall consider appropriate, provided that if such disclosure is
pursuant to sub-clauses 14.4.1 or 14.4.2 above, the person to whom it is
proposed such information be given shall have first entered into a
Confidentiality Undertaking and if such disclosure is pursuant to sub-clause
14.4.4, the person to whom it is proposed such information be given shall,
except in the case of professional advisers, have a subsisting confidentiality
agreement between such person and the relevant Finance Party obliging that
person to keep confidential all such information disclosed, and any such
disclosure by a Finance Party shall be subject to any duty of confidentiality
imposed on it by applicable laws and regulations. This Clause 14.4 is not and
shall not be deemed to constitute an express or implied agreement by the Finance
Parties with the Guarantor for a higher degree of confidentiality than that
prescribed in Section 47 of the Banking Act, Chapter 19 of Singapore (the
“Banking Act”) and in the Third Schedule to the Banking Act.
 
 
15.  
Remedies and Waivers, Partial Invalidity

 
15.1  
Remedies and Waivers

 
No failure to exercise, nor any delay in exercising, on the part of any
Beneficiary, any right or remedy under the Finance Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise thereof or the
- 18 -

--------------------------------------------------------------------------------


 
exercise of any other right or remedy. The rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies provided by law.
 
15.2  
Partial Invalidity

 
If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any applicable jurisdiction,
neither the legality, validity or enforceability of the remaining provisions
hereof nor the legality, validity or enforceability of such provision under the
law of any other applicable jurisdiction shall in any way be affected or
impaired thereby.
 
 
16.  
Amendments and Waivers

 
Any term of this Deed may be amended or waived only if the Security Trustee and
the Guarantor so agree in writing and any such amendment or waiver will be
binding on all parties.
 
 
17.  
Notices

 
17.1  
Communications in Writing

 
Each communication to be made under the Finance Documents shall be made in
writing and, unless otherwise stated, shall be made by fax or letter.
 
17.2  
Addresses

 
Any communication or document to be made or delivered pursuant to the Finance
Documents shall (unless the recipient of such communication or document has, by
fifteen days’ written notice to the Security Trustee, specified another address
or fax number) be made or delivered to the address or fax number identified with
its name below and marked for the attention of the person (if any) from time to
time designated by the relevant party hereto for the purposes of this Deed.
 
17.3  
Delivery

 
Any communication or document to be made or delivered by one person to another
pursuant to the Finance Documents shall:
 
17.3.1  
if by way of fax, be deemed to have been received when transmission has been
completed; and

 
17.3.2  
if by way of letter, be deemed to have been delivered when left at the relevant
address or, as the case may be, 10 days after being deposited in the post
postage prepaid in an envelope addressed to it at such address,

 
provided that any communication or document to be made or delivered to the
Security Trustee shall be effective only when received by its agency division
and then only if the same is expressly marked for the attention of the
department or officer identified with the Security Trustee’s signature below (or
such other department or officer as the Security Trustee shall from time to time
specify for this purpose).
 
- 19 -

--------------------------------------------------------------------------------


17.4  
English Language

 
Each communication and document made or delivered by one party to another
pursuant to this Deed shall be in the English language or accompanied by a
translation thereof into English certified (by an officer of the person making
or delivering the same) as being a true and accurate translation thereof.
 
 
18.  
Nature of Obligations

 
Subject to Clause 2.3 (Limitation of Liability) and Clause 2.4 (Release of
Guarantee), the obligations of the Guarantor under or in respect of Clauses 8,
10, 11 and 12 shall continue even after all amounts payable under the Finance
Documents have been repaid or prepaid.
 
 
19.  
Counterparts

 
This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.
 
 
20.  
Governing Law

 
This Deed is governed by Singapore law.
 
 
21.  
Jurisdiction

 
21.1  
Singapore Courts

 
The courts of Singapore have jurisdiction to settle any dispute (a “Dispute”)
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed or the consequences of its
nullity).
 
21.2  
Convenient Forum

 
The Guarantor waives any objection it might now or hereafter have to the courts
referred to in Clause 21.1 (Singapore Courts) being nominated to settle Disputes
and accordingly, agrees that they will not argue to the contrary.
 
21.3  
Non-exclusive Jurisdiction

 
The submission to the jurisdiction of the courts referred to in Clause 21.1
shall not (and shall not be construed so as to) limit the right of each of the
Beneficiaries to take proceedings against the Guarantor or, the Guarantor to
take proceedings against the Beneficiaries or any one or more of them or any
other party, in any other court of competent jurisdiction nor shall the taking
of proceedings in any one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by applicable law.
 
21.4  
Service of Process

 
21.4.1  
The Guarantor irrevocably appoints Micron Semiconductor Asia Pte. Ltd. (with its
address at 990 Bendemeer Road, Singapore 339942, fax no. +65 6290 3690,
attention: Managing Director) to receive, for it and on its behalf, service of
process in any Disputes in Singapore. Such service shall be deemed completed on
delivery to the relevant process agent (whether or not it is forwarded to and
received by the

 
- 20 -

--------------------------------------------------------------------------------


 
Guarantor). If for any reason a process agent ceases to be able to act as such
or no longer has an address in Singapore, the Guarantor irrevocably agrees to
appoint a substitute process agent acceptable to the Security Trustee, and to
deliver to the Security Trustee a copy of the new process agent's acceptance of
that appointment, within 30 days.

 
21.4.2  
The Guarantor irrevocably consents to any process in any Disputes anywhere being
served by mailing a copy by registered post to it in accordance with Clause 17
(Notices).  Such service shall become effective 30 days after mailing.

 
21.4.3  
Nothing shall affect the right to serve process in any other manner permitted by
law.

 

 
- 21 -

--------------------------------------------------------------------------------

 


 
 
In witness whereof the parties hereto have executed and delivered this Deed,
under seal, as of the day and year first above written.
 


 
The Guarantor
 


 
THE COMMON SEAL of                                
 
MICRON TECHNOLOGY,
INC.                                                                                               COMMON
SEAL AFFIXED
 
was hereunto affixed in the presence of :                      
 


 


 


 
SGD NORMAN L.
SCHLACHTER                                                                
 
Authorised Officer
 
Name: Norman L. Schlachter
 


 


 
Address:               Micron Semiconductor Asia Pte. Ltd.
 
990 Bendemeer Road
 
Singapore 339442
 
Fax No:                  +65 6290 3690
 
Attention:             Managing Director
 


 
cc:                           Micron Technology, Inc.
 
8000 South Federal Way
 
Boise, Idaho 83716-9632
 
U.S.A.
 
Attention: General Counsel
 


 

 
- 22 -

--------------------------------------------------------------------------------

 

The Security Trustee
 


 
SIGNED
 
by                                                                                          SGD
KAREN HENG (MANAGER)
 
for and on behalf
of                                                                                       SGD IRENE
NG (ASSISTANT MANAGER)
 
ABN AMRO BANK N.V., SINGAPORE BRANCH
 
in the presence of :
 


 


 


 


 
Address:               One Raffles Quay
 
South Tower, Level 26
 
Singapore 048583
 
Fax No:                  +65 6518 6035 / 6012
 
Attention:             Yong Peck Yuen / Irene Ng
 
 
 


 


 


 


L:\fsdcomm\kcw\2008000324 (TECH)\Micron Corporate Guarantee\MCG v.11
(Conformed).doc


- 23 -



 
 
 
 